DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/04/2020 and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 1-4 have been amended; support for claim 1 is found in [0064] of the instant specification, support for claim 2 is found in [0022], the amendment to claims 3 and 4 were to slightly reword the claims.
Claim 5 has been added. Support for claim 5 is found in [0040] of the instant specification No new matter has been added.
Claims 1-6 and 13-15 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 states that the negative and positive active material layers are non-binding bodies of an active material. This limitation is indefinite as it is unclear what is required by the limitation. Examiner notes that the instant specification does not contain the phrase “non-binding” and the instant specification does not provide additional meaning as to the phrase non-binding. [0060] of the instant specification appear to imply that no binder is preferred therefore the examiner interpreted claim 5 to mean that the active materials do not contain a binder/ contain very little amounts of a binder such as 0-10 mass% as cited in [0060].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Obika et al. (US 2012/0171567 A1-as cited in the IDS and hereinafter Obika) in view of Okada et al. (US 2016/0300667 A1-hereinafter Okada).

Regarding claim 1, Obika teaches a battery manufacturing method comprising:
forming a unit cell that comprises stacking a positive electrode that is obtained by a positive electrode active material layer containing an electrolytic solution being disposed on a positive electrode current collector, a negative electrode that is obtained by a negative electrode active material layer containing an electrolytic solution being disposed on a negative electrode current collector (Obika Figures 5A-5B, bipolar battery 50 with resin collectors 60, positive electrode 65 and negative electrode 67; [0124 and 0136] positive and negative electrode activating material reading as the active material layers; [0003] electrolyte permeates into the positive and negative electrodes and would read on being incorporated within the positive and negative active material layers), and a separator interposed between the positive electrode and the negative electrode (Obika Figure 5A-5B, separator 70), and 
heat sealing the seal part disposed at the outer peripheral portion of the unit cell (Obika Figure 5B, [0062] adhering the first and second sealing layers by heating them with a hot press 100a); and 
cooling the outer peripheral portion of the unit cell by using a cooling medium, the cooling of the outer peripheral portion of the unit cell being carried out after the heat sealing of the seal part (Obika [0064] sealing layers are cooled; no specific cooling technique is defined; examiner is interpreting cooling to be a cooling method by use of air as would be known by a skilled artisan).

Obika further teaches wherein drying by heating occurs to form a current collector (Obika [0048]), however, the process of coating and drying the slurry onto the resin collector does not specify whether drying occurs through heating (Obika [0126]).

Okada discloses a non-aqueous lithium power storage element containing an electrode laminate body. Okada teaches wherein an electrode body is produced by having an active material prepared as a slurry coated onto the current collector and dried with pressing at room temperature or under heating as necessary (Okada [0240]). Okada teaches wherein drying can occur without heating as heating is an optional component to the drying step. 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaching of Okada such that the method of drying is done without heat. Drying using heating is an optional step in the production of an electrode body of Okada therefore the production of the electrode of Obika, specifically the drying step, can be done without the use of heating.

Regarding claim 2, modified Obika teaches all the claim limitations of claim 1. Obika further teaches wherein the positive electrode current collector and the negative electrode current collector are resin current collectors (Obika [0049] resin collector 60); and
 	during the heat sealing of the seal part, outer peripheral portions of the resin current collectors are heat sealed, the outer peripheral portions of the resin current collectors being the outer peripheral portion of the unit cell (Obika [0031] heat sealing the sealing assembly and the resin collectors).

	Regarding claim 3, modified Obika teaches all the claim limitations of claim 1. Obika further teaches wherein during the cooling of the outer peripheral portion, cooling members are used as the cooling medium, and the cooling members are butted against the outer peripheral portion of the unit cell to cool the outer peripheral portion of the unit cell (Obika [0062] the cooling of Obika seems to be natural cooling though air, the air would come into contact with the outer peripheral portions of the unit cells). Cooling through air is consistent with [0082] of Applicant’s instant specification as Applicant teaches cooling being done by air blown against the outer peripheral portion. Therefore, this limitation would be obvious in view of a skilled artisan as air can be commonly used as a cooling medium. 

	Regarding claim 4, modified Obika teaches all the claim limitations of claim 3. Obika further teaches during the heat sealing of the seal part, heating members comprising members distinct from the cooling members are butted against the outer peripheral portion of the unit cell to heat the outer peripheral portion of the unit cell (Obika Figures 5a and 5b, [0062] hot press 100a; the hot press and the cooling air are distinct members).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Obika et al. (US 2012/0171567 A1-as cited in the IDS and hereinafter Obika) in view of Yamada et al. (US 2015/0243989 A1-hereinafter Yamada).

Regarding claim 1, Obika teaches a battery manufacturing method comprising:
forming a unit cell that comprises stacking a positive electrode that is obtained by a positive electrode active material layer containing an electrolytic solution being disposed on a positive electrode current collector, a negative electrode that is obtained by a negative electrode active material layer containing an electrolytic solution being disposed on a negative electrode current collector (Obika Figures 5A-5B, bipolar battery 50 with resin collectors 60, positive electrode 65 and negative electrode 67; [0124 and 0136] positive and negative electrode activating material reading as the active material layers; [0003] electrolyte permeates into the positive and negative electrodes and would read on being incorporated within the positive and negative active material layers), and a separator interposed between the positive electrode and the negative electrode (Obika Figure 5A-5B, separator 70), and disposing a seal part disposed on an outer peripheral portion of the unit cell (Obika Figure 5B, seal assembly 80 being made of first and second sealing layers 81,82);
heat sealing the seal part disposed at the outer peripheral portion of the unit cell (Obika Figure 5B, [0062] adhering the first and second sealing layers by heating them with a hot press 100a); and 
cooling the outer peripheral portion of the unit cell by using a cooling medium, the cooling of the outer peripheral portion of the unit cell being carried out after the heat sealing of the seal part (Obika [0064] sealing layers are cooled; no specific cooling technique is defined; examiner is interpreting cooling to be a cooling method by use of air as would be known by a skilled artisan).


	
	Yamada discloses a secondary battery and a method for producing a secondary battery. Yamada teaches wherein a slurry is coated on a copper foil to form a current collector and was then air dried at room temperature (Yamada [0169]). Air drying at room temperature would constitute drying absent heating.
	Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaching of drying an electrode slurry to a current collector without the use of heating through air drying at room temperature as taught by Yamada into the method of Obika such that drying is absent heating. Air drying at room temperature is an alternative drying technique to drying through heating and would be obvious in view of a skilled artisan.

Regarding claim 2, modified Obika teaches all the claim limitations of claim 1. Obika further teaches wherein the positive electrode current collector and the negative electrode current collector are resin current collectors (Obika [0049] resin collector 60); and
 	during the heat sealing of the seal part, outer peripheral portions of the resin current collectors are heat sealed, the outer peripheral portions of the resin current collectors being the outer peripheral portion of the unit cell (Obika [0031] heat sealing the sealing assembly and the resin collectors).

	Regarding claim 3, modified Obika teaches all the claim limitations of claim 1. Obika further teaches wherein during the cooling of the outer peripheral portion, cooling members are used as the cooling medium, and the cooling members are butted against the outer peripheral portion of the unit 

	Regarding claim 4, modified Obika teaches all the claim limitations of claim 3. Obika further teaches during the heat sealing of the seal part, heating members comprising members distinct from the cooling members are butted against the outer peripheral portion of the unit cell to heat the outer peripheral portion of the unit cell (Obika Figures 5a and 5b, [0062] hot press 100a; the hot press and the cooling air are distinct members).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Obika et al. (US 2012/0171567 A1-as cited in the IDS and hereinafter Obika) in view of Okada et al. (US 2016/0300667 A1-hereinafter Okada) as applied to claim 1 above, and further in view of Inoue (US 2013/0295432 A1) or in the alternative Obika et al. (US 2012/0171567 A1-as cited in the IDS and hereinafter Obika) in view of Yamada et al. (US 2015/0243989 A1-hereinafter Yamada) as applied to claim 1 above, and further in view of Inoue (US 2013/0295432 A1).

Regarding claim 5, modified Obika teaches all the claim limitations of claim 1. Obika further teaches wherein the activating material includes a binder (Obika [0124]-[0126]). Obika fails to teach wherein the positive electrode active material layer is a non-binding body of a positive electrode active material, and the negative electrode active material layer is a non-binding body of a negative electrode active material.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Obika’s active material to incorporate the teachings of Inoue such that the binder is an optional component and is not needed to produce a battery electrode. A skilled artisan could use the teaching of Inoue and remove the binder within Obika’s electrode without altering the function of the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ADAM J FRANCIS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728